DETAILED ACTION
The following Office action concerns Patent Application Number 16/998,609.  Claims 1-9 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. § 112(b) because the term “producing the recovered PEDOT nanoparticles...” is indefinite.  The method requires polymerizing EDOT to produce the PEDOT nanoparticles.  It is unclear what is meant by producing the PEDOT nanoparticles a second time.
Claims 5 and 6 are rejected under 35 U.S.C. § 112(b) because the term “with respect to a weight of a binder resin solution” lacks antecedent basis.  The conductive paste does not contain a binder resin solution, and so it is unclear how to determine a weight or concentration of a binder resin solution.
Claim 8 is rejected under 35 U.S.C. § 112(b) because the term “polypyrrole nanoparticles which are...produced...using the dispersion polymerization method” is inconsistent with claim 1.  Claim 1 requires polymerizing EDOT using a dispersion polymerization method to form PEDOT.  It is unclear how polypyrrole would be produced by a polymerization method which is required to produce PEDOT.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Jonas et al (US 5,300,575) in view of Tahon et al (US 2003/0211241).  Johnson et al (US 2018/0294479) is cited as an information reference.
Jonas et al teaches a method of coating a polythiophene dispersion comprising polymerizing EDOT using a dispersion polymerization method to produce PEDOT nanoparticles, producing a conductive dispersion (paste) comprising conductive polymers in water and coating the dispersion (col. 2, lines 12-30; col. 3, lines 20-47; col. 5, lines 1-2; col. 13, lines 46-55).  The method includes adding a dispersing agent (stabilizer) and oxidizing agent (oxidizer) (col. 3, lines 30-38).  The conductive polymers include PEDOT:PSS (col. 13, lines 46-60).  PSS (polystyrene sulfonate) is known to be a conductive additive (Johnson et al, par. 22).  The method further includes adding a binder and solvent including water and ethanol (col. 4, lines 38-42; col. 2, lines 1-4).  The coating has a surface resistance of 107 Ω (col. 5, lines 54-55).
Jonas et al does not teach removing residual stabilizer and oxidizer prior to coating the composition.
However, Tahon et al teaches a method of preparing a PEDOT:PSS composition in aqueous solution which comprises evaporating water before coating the composition (par. 24-27).  Evaporating the water aids surface wettability (par. 16).  Evaporating the water would be expected to remove residual stabilizer and oxidizer dissolved in the water as described in the instant specification.  
Jonas et al suggests evaporating the solvent (col. 4, lines 56-62).  Tahon et al teaches evaporating the aqueous solvent prior to coating the composition to aid wettability.  Evaporating water would be expected to remove residual stabilizer and oxidizer in the water.  It would have been obvious to a person of ordinary skill in the art to evaporate water prior to coating in order to improve the wettability of the conductive coating composition. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 26, 2022